On Motion for Continuance of Stay of Execution.
Stay granted pursuant to the new policy of this court that in all death penalty cases, where a motion for stay of execution pending exhaustion of state post-conviction proceedings has been filed, a stay will be granted for a period of six months during which time period a petition for post-conviction relief must be filed. No further time will be granted except in unusual circumstances. Absent such a filing
within said time, period, such stay will expire. If a petition for post-conviction relief has been filed within the time allotted, the previous stay granted shall remain in effect until exhaustion of all state post-conviction proceedings, including any appeals.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.